Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on August 5, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination burden is not an undue burden.  This is not found persuasive because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 13-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities:  
	page 1, [0001], line 2, the phrase -- now US Patent No. 10/767,274, -- should be inserted after the year “2017,”.
  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine 
the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1
	line 7, recites “glycine having a concentration from about 0.1 mol/L to about 0.3 mol/L”.

Claim 12
	lines 1-2, recite “wherein a concentration of glycine is from about 0.1 mol/L to about 0.3 mol/L”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-165217 (‘217) in view of Sturgill et al. (US Patent Application Publication No. 2003/0230363 A1).
	Regarding claim 1, JP ‘217 teaches an electrolyte solution for electroplating, comprising: 
• a metal (= an aq. soln. contg. ≥1 metals selected from Co, Ni, Sn, and Cu); 
• an alkali metal citrate (= sodium citrate, potassium citrate) having a concentration from about 0.01 mol/L to about 0.05 mol/L (= potassium citrate 0.03 mol/L) [ƿ [0021], line 290]; 
• an alkali metal acetate (= sodium acetate, potassium acetate); 
• a citric acid (citric acid) [abstracts].
The solution of JP ‘217 differs from the instant invention because JP ‘217 does not disclose the following:
a.	 Wherein the metal is a metal salt.
	JP ‘217 teaches that the metal is Co (cobalt). Further, at this time, in order to sufficiently permeate the treatment liquid into the micropores, a surfactant using a salt of a higher fatty acid or the like may be added to the treatment liquid (ƿ [0016], lines 224-226).
	Sturgill teaches rinsing and sealing solutions based on cobalt (abstract). Examples of inorganic divalent cobalt precursor compounds include, but are not restricted to cobalt nitrate, cobalt sulfate, cobalt perchlorate, cobalt chloride, cobalt fluoride, cobalt bromide, cobalt iodide, cobalt bromate, cobalt chlorate, and complex fluorides such as cobalt fluosilicate, cobalt fluotitanate, cobalt fluozirconate, cobalt fluoborate, and cobalt fluoaluminate (pages 6-7, 

[0046] to [0048]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal described by JP ‘217 with wherein the metal is a metal salt because inorganic divalent cobalt precursor compounds, such as cobalt nitrate, is source of cobalt in rinse and sealing solutions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Glycine having a concentration from about 0.1 mol/L to about 0.3 mol/L.
	JP ‘217 teaches that the concentration of the metal and other components contained in the treatment liquid may be determined according to the treatment temperature and time (ƿ [0016], lines 214-217).
	Sturgill teaches that the N-O valence stabilizer includes glycine (Gly) [page 64, [0268]].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by JP ‘217 with glycine because glycine is a N-O valence stabilizer for cobalt in rinse and sealing solutions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “having a concentration from about 0.1 mol/L to about 0.3 mol/L ,” JP ‘217 teaches that the concentration of the other components contained in the treatment liquid may be determined according to the treatment temperature and time. 
One having ordinary skill in the art can experimentally determine the concentration of the glycine for a particular rinse and sealing solution to achieve the valence stabilization for cobalt.
	Regarding claim 10, JP ‘217 teaches wherein the alkali metal citrate comprises at least one of citric acid trisodium salt, citric acid disodium salt, citric acid monosodium salt, citric acid tripotassium salt, citric acid dipotassium salt, citric acid monopotassium salt, hydrates thereof, or combinations thereof (= sodium citrate, potassium citrate) [abstracts].
	Regarding claim 11, JP ’27 teaches wherein the alkali metal acetate comprises at least one of acetic acid sodium salt, acetic acid potassium salt, hydrates thereof, or combinations thereof (= sodium acetate, potassium acetate) [abstracts].
	Regarding claim 12, the solution of JP ‘217 differs from the instant invention because JP ‘217 does not disclose wherein a concentration of glycine is from about 0.1 mol/L to about 0.3 mol/L.
JP ‘217 teaches that the concentration of the metal and other components contained in the 

treatment liquid may be determined according to the treatment temperature and time (ƿ [0016], lines 214-217).
Sturgill teaches that the N-O valence stabilizer includes glycine (Gly) [page 64, [0268]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a concentration of glycine described by the JP ‘217 combination with wherein a concentration of glycine is from about 0.1 mol/L to 
about 0.3 mol/L because JP ‘217 teaches that the concentration of the other components contained in the treatment liquid may be determined according to the treatment temperature and time. 
One having ordinary skill in the art can experimentally determine the concentration of the glycine for a particular rinse and sealing solution to achieve the valence stabilization for cobalt.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 2-7 define over the prior art of record because the prior art does not teach or suggest wherein the metal salt comprises an iron salt and a zinc salt.
	Claims 8 and 9 define over the prior art of record because the prior art does not teach or suggest the electrolyte solution further comprising at least one of thiamine hydrochloride or hydrates thereof.
The prior art does not contain any language that teaches or suggests the above. 

Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
CN 104711544 is cited to teach a chemical nickel plating treatment agent comprising 8-12% of nickel sulfate, 8-12% of sodium hypophosphite, 6-9% of sodium citrate, 6-9% of citric acid, 6-12% of sodium acetate, 1-2% of an integrated phosphatization treatment agent and the balance water (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 20, 2021